DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer readable medium and the claim/specification does not limit the scope of the CRM to exclude carrier waves/signals.  The Examiner suggests adding “non-transitory” to the claim to overcome the 101 rejection.
Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The claims are to an access point; however, the claim is absent of any structural components required by an apparatus claim.
Appropriate correction required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fischer US 2013/0336245.


estimating respective transmission intervals and next transmission times of said plurality of stations (paragraphs 67-71 disclose a plurality of groups with various periodicities/beacons.  The groups correspond to multiple beacon intervals (TTI/next TTIs); and 
assigning a subset of said plurality of stations to a restricted access window group on the basis of said estimated next transmission times (Paragraphs 67 and 97 disclose the communications occurring at different beacon intervals wherein some groups/devices communicate in the RAW).

Regarding claim 2, Fischer teaches determining a number of slots of said RAW and respective durations of slots in the RAW group (Paragraphs 61-62 disclose a plurality of beacon intervals with varying offsets and periodicities.  Figures 6 and 7 also show the intervals/slots with respect to the RAW groups/window (see also paragraphs 68-71)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of He et al. “He” US 2013/0148501.

Regarding claims 3, 4 and 15, Fischer does not disclose incrementing a previous interval in response to the station failing to use an assigned preceding slot; however, He teaches that when the medium is busy in previous slots/cycles (i.e. device failed to use a slot) multiplicative-decrease scheme (AIMD) is implemented to increment the intervals; Paragraphs 41-43 see also Figures 5a and 5b).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Fischer to include using multiplicative decrease to increment an interval when the device fails to use a previously assigned slot as taught by He.
	One would be motivated to make the modification because the AIMD is for good fairness performance as taught by He; Paragraph 41.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Kwon et al. “Kwon” US 2016/0249383.

Regarding claims 10 and 11, Fischer does not teach using “more data” header indication fields; however, Kwon teaches stations check more data fields of the header from frames communicated between a UE and an access point have a bit value to notify the terminal if it is the last frame or not.  The bit value is a negative/positive indication.  Further, the downward adjustment trigger is merely an intended use/result of the indication; Paragraph 46.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Fischer to include using “more data” header fields as taught by Kwon.
	One would be motivated to make the modification such that the station can determine if the received frame is the last scheduled frame as taught by Kwon; Paragraph 46.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Park US 2014/0071900.

Regarding claim 12, Fischer does not disclose assessing packets and adjusting to take into account cross slot boundary transmissions; however, Park teaches that in RAW duration and slot duration an indication can be used which may cross slot 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Fischer to include assessments of packets take into account cross slot boundary transmissions as taught by Park.
	One would be motivated to make the modification such that the station knows to wait or not when waking up at a slot boundary as taught by Park; Paragraph 68.

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/Primary Examiner, Art Unit 2419